DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Claim Objections
Claim(s) 2 and 8-10 are objected to because of the following informalities:  
 	In particular, claim 2 recites “wherein the electronic cigarette comprises a manual mode and an automatic mode, the electronic cigarette further comprises a user input interface, one of the manual mode and the automatic mode is selected through the user input interface, ,when the manual mode is selected, second smoking parameter is input through the input interface, and the controller controls the electric power supplied to the heat generator according to one of the first smoking parameter and the second smoking parameter”, however it should recite “wherein the electronic cigarette comprises a manual mode and an automatic mode, the electronic cigarette further comprises a user input interface, one of the manual mode and the automatic mode is selected through the user input interface, [,]when the manual mode is selected, second smoking parameter is input through the input interface, and the controller controls the electric power supplied to the heat generator according to one of the first smoking parameter and the second smoking parameter”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay (US 2020/0008481 A1) in view of Memari et al. (“Memari”, US 2021/0360981 A1). 	1) Regarding claim 1, Tremblay discloses an electronic cigarette (Fig. 1: electronic cigarette 100) comprising:  	a communication interface (¶0052-69; Fig. 5: user interface 150 and/or communication interface 170) configured to receive one of a first smoking parameter (¶0021-24; ¶0064-69; ¶0079, with regard to the user input and vapor-providing capability alteration (VCA) event , a health level of a user (since the limitation presented in Markush group format, the examiner will not address the limitation), and a body state data of the user (since the limitation presented in Markush group format, the examiner will not address the limitation); and  	a controller (Fig. Fig. 5: controller 160), wherein:  		when the communication interface receives the first smoking parameter, the controller is configured to obtain the first smoking parameter (¶0067; ¶0078-80; ¶0102-103);  		when the communication interface receives the health level, the controller is configured to obtain the health level and determine a first smoking parameter according to the obtained health level and a relationship between health levels and first smoking parameter (since the limitation depends on limitation not selected in Markush group format above, the examiner will not address the limitation);  		when the communication interface receives the body state data, the controller is configured to obtain the body state data, determine a health level of the user according to the obtained body state data of the user and a relationship between body state data and health levels, and determine a first smoking parameter according to the determined health level and a relationship between the health levels and first smoking parameters (since the limitation depends on limitation not selected in Markush group format above, the examiner will not address the limitation);  	a power supply (Fig. 4: power supply 110); and  	a heat generator (¶0061; Fig. 3: vapor producer 120), wherein the controller is further configured to control electric power supplied to the heat generator by the power supply according to the first smoking parameter (Tremblay discloses, in ¶0061, the concept of using a heater. Memari discloses, in ¶0020-23, the concept of controlling the power to a heating element based on smoking parameters. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of controlling the power to a heating element based on smoking parameters as taught by Memari, into the system as taught by Tremblay, with the motivation to enhance the control features of the system). 	2) Regarding claim 2, Tremblay and Memari teach wherein the electronic cigarette comprises a manual mode (Tremblay: ¶0012; ¶0082) and an automatic mode (Tremblay: ¶0083; ¶0202; ¶0233; ¶0297), the electronic cigarette further comprises a user input interface (Fig. 5: user interface 150), one of the manual mode and the automatic mode is selected through the user input interface (Tremblay: ¶0082),(see objection above) ,when the manual mode is selected, second smoking parameter is input through the input interface (Tremblay: ¶0166-167 with regard to the use the passcode or biometric identifier authorization information), and the controller controls the electric power supplied to the heat generator according to one of the first smoking parameter and the second smoking parameter (Tremblay discloses, in ¶0166, that the authorization information enables the vapor-providing capability (e.g. VCA) if the authorization information is valid, hence the authorization information in combination with the VCA enable control signals to operate the heater for vaping functionality).
Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay in view of Memari, and in further view of Zhang (CN 205103959 U). 	1) Regarding claim 8, Tremblay and Memari teach wherein the electronic cigarette is in data communication with a wearable electronic device (Tremblay: ¶0069). 	As per the limitation when an anti-loss mode initiating signal is input to the user input interface, the controller is further configured to obtain the anti-loss mode initiating signal from the user input interface, and control the communication interface to periodically transmit an anti-loss signal to the wearable electronic device in response to the anti-loss mode initiating signal. 	In the art of using a wearable providing control input signals, Zhang discloses, on annotated page 3, the concept of setting a warning indication indicating that the signal corresponding to a distance signal of two devices in wireless communication to warn potential loss of an item. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of setting a warning indication indicating that the signal corresponding to a distance signal of two devices in wireless communication to warn potential loss of an item as taught by Zhang, into the system as taught by Tremblay and Memari, with the motivation to enhance implement a loss prevention feature into the system. 	2) Regarding claim 9, as per the limitation wherein the electronic cigarette is in data communicate with a wearable electronic device, the electronic cigarette further comprises a positioner, when an anti-loss mode initiating signal is input to the user input interface, the controller is further configured to obtain the anti-loss mode initiating signal from the user input interface, and control the positioner to periodically sense a position of the electronic cigarette in response to the anti-loss mode initiating signal and transmit the sensed position to a wearable electronic device. 	In the art of using a wearable providing control input signals, Zhang discloses, on annotated page 3, the concept of setting a warning indication indicating that the signal corresponding to a distance signal of two devices in wireless communication to warn potential loss of an item. Notice that the invention involves the use of a distance and/or a displacement sensor.  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of setting a warning indication indicating that the signal corresponding to a distance signal of two devices in wireless communication to warn potential loss of an item as taught by Zhang, into the system as taught by Tremblay and Memari, with the motivation to enhance implement a loss prevention feature into the system. 	3) Regarding claim 10, Tremblay, Memari and Zhang teach wherein the communication interface is further configured to receive an identification of a device body of the wearable electronic device from the wearable electronic device (Tremblay: ¶0166-167), the memory further stores a preset information, the controller is further configured to obtain the identification information from the communication interface, determine whether the identification information matches the preset information, enable the device body when the identification information matches the preset information, and disable the device body when the identification information does not match the preset information (Tremblay: Tremblay: ¶0166-168). 	
Claim(s) 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay in view of Memari, and in further view of Juster et al. (“Juster”, US 2013/0340775 A1). 	1) Regarding claim 11, Tremblay and Memari with the same motivation to combine teach man electronic cigarette control method applied in an electronic cigarette comprising a heat generator and a power supply (see analysis of the rejection of claim 1). 	As per the limitation the electronic cigarette control method comprising: 	receiving a body state data of a user; determining a health level of the user according to the received body state data of the user and a relationship between body state data and health levels. 	Juster discloses, in ¶0059-60; Fig. 15, the concept of monitoring misuse of a user by analyzing puff limits and puff rate (corresponding to detecting or determining a body state (i.e., a user trying to puff/inhale an e-cigarette (e-Cig)) related to usage patterns through communications between the e-Cig and a remote monitoring device (i.e., smartphone). Juster further discloses, in ¶0082, that based on violations (e.g., misuse, which can be interpreted as determining an excessive unhealthy usage level of a user) that the e-Cig’s power may be disabled (e.g., power to a heater element controlled, see ¶0031). Juster discloses, in ¶0074, that the usage pattern may be determined via measurement of inhalation attempts, hence the method involves obtaining a body state of a user (i.e., inhaling) and determining a health level of the user (i.e., misuse) according to the inhalation measurements. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of monitoring misuse of a user by analyzing puff limits and puff rate related to usage patterns through communications between the e-Cig and a remote monitoring device as taught by, Juster, into the system as taught by Tremblay and Memari 	  	determining a first smoking parameter according to the determined health level and a relationship between the health levels and first smoking parameters (as addressed above Juster discloses, ¶¶0059-60; Fig. 15, determining puff limits indicating misuse/violation); and controlling electric power supplied to the heat generator by the power supply according to the determined first smoking parameter (Juster: ¶0082 with reference to Fig. 15). 	2) Regarding claim 20, Tremblay, Memari and Juster with same motivation to combine as presented in the rejection of claims 1 and 11 teach an electronic cigarette control method applied in a wearable electronic device (see analysis of the rejections of claims 1 and 11), the electronic cigarette control method comprising: 	sensing a body state data of a user (see analysis of the rejection of claim 11; Juster: ¶0074); 	transmitting the sensed body state data of the user to an electronic cigarette (Juster: ¶0060 with reference to Fig. 8, with regard to the usage pattern data 904 being transmitted), thereby causing the electronic cigarette to determine a first smoking parameter corresponding to determined health level, thereby causing the electronic cigarette to control electric power supplied to heat generator according to the determined first smoking parameter (Juster: ¶0060, ¶0079-82 with reference to Figs. 14-15).
Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay in view of Memari and Juster, and in further view of Zhang.
 	1) Regarding claim 18 and 19, with the same motivation to combine the teachings by Zhang as presented in the rejection of claims 8-9, see analysis of the rejections of claims 8 and 9.
Allowable Subject Matter
Claim(s) 3-7, 12-17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20150371529 A1, system using wearable device to transmit control signals. 	US 20210315278 A1, electronic cigarette system with heating assembly. 	US 20220061396 A1, electronic cigarette monitoring and control systems
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684